                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

MARIO BAILEY, INDIVIDUALLY
AND ON BEHALF OF OTHERS
SIMILARLY SITUATED                                                         PLAINTIFF

v.                                   CASE NO. 4:18CV00538 JM

NEW AGE DISTRIBUTING, INC.                                                 DEFENDANT



                                         JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief sought is

denied, and the case is closed.

       Dated this 21st day of November, 2019.



                                            __________________________________
                                            James M. Moody, Jr.
                                            United States District Judge
